DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claims 10 and 31 dielectric module having a tuning channel disposed in the first space must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 9, 11-13, 18, 22-23, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Piirainen (US 5,418,509) in view of Rosenberg et al. (US 7,786,828) and Abdulnour (US 2002/0041221).
Piirainen (e.g. Figs. 1) teaches a filter including: a housing having a plurality of coaxial transmission line resonators (3, 4) that are mounted in the cavity of the housing with one end electrically and mechanically connected on the bottom wall and the other end spaced (i.e. a second space) from the top wall (e.g. see Col. 2, line 46 -Col. 3 line 13); coupling tuning elements (6) mounted in the top wall of the housing movably extend between adjacent resonators (i.e. a first space/gap) to tune coupling between the resonators (e.g. see Col. 3, lines 25-32)(Claim 3); resonant tuning elements (5) to tune the resonator frequency characteristics mounted on the top wall to movably extend into the second space (e.g. see Col. 3, lines 15-20)(Claims 2, 9, 23, 30); and the extension range of the coupling tuning elements (6) exceeds the distance between the top of the resonators and top wall (as can be seen in Fig. 1) and has a greater extension range than the resonance tuning elements (as can be clearly seen in Fig. 1) (Claims 12, 13, 33, 34).
However, Piirainen does not explicitly teach: that the coupling tuning elements are dielectric (Claims 1, 22), that the extension range of the resonance tuning element (5) is less than the distance between the top wall and the top of the resonator (Claims 11, 32); or that the open ended coaxial rod transmission line resonators are ¼ wavelength (Claim 18).
Abdulnour teaches metal and dielectric tuning screws or rods are alternatives (e.g. see [0041]) for a microwave filter. 

	It would have been considered obvious to one of ordinary skill in the art to have modified the Piirainen coupling tuning elements to have been solid dielectric such as taught by Rosenberg and Abdulnour instead of solid metallic screws, because dielectric and metallic tuning elements are art-recognized alternative microwave tuning element materials for tuning the frequency characteristics of a filter such as recognized by Rosenberg and Abdulnour, and forming the elements as solid would have provided the further well-known advantage of a more robust structure.
	Also, it would have been obvious to one of ordinary skill in the art to have the resonant tuning element of Piirainen to have a maximum extension to be less than the top surface of the resonators, because it would have provided the well-known advantageous benefit of avoiding an unwanted and accidental short circuiting of the tuning element to the top/open end of the resonator. Furthermore, to have formed the resonators as ¼ wavelength would have been obvious and routine to one of ordinary skill in the art because ¼ wavelength transmission line resonance is well-known for providing optimized filtering functional characteristics at high frequencies.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Piirainen (US 5,418,509) in view of Rosenberg et al. (US 7,786,828) and Abdulnour (US 2002/0041221) as applied to claim 1 above, and further in view of Shi (CN202333082 cited by applicant).
The combination of Piirainen, Rosenberg, and Abdulnour teaches a filter as described above.
However, the combination does not teach that the tuning rod/screw is ceramic and includes a self-locking metal head that secures to the mounting hole in the wall.
	Shi (Fig. 2 and the abstract) teaches a tuning screw having a ceramic rod (2) and metal locking head.
	It would have been considered obvious to one of ordinary skill in the art to have modified the combination of Piirainen/Rosenberg/Abdulnour to have the dielectric tuning element to have been a ceramic tuning element having a locking metal head such as taught by Shi, because it would have been a mere selection of a specific dielectric tuning element assembly for the generic assembly of the combination while providing the advantageous benefit of excellent performance and the ability to lock the tuner in place such as taught by Shi (see the abstract).

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Piirainen (US 5,418,509) in view of Rosenberg et al. (US 7,786,828) and Abdulnour (US 2002/0041221) as applied to claims 1 and 22 above, and further in view of Alford (US 2005/0030130).
The combination of Piirainen, Rosenberg, and Abdulnour teaches a filter as described above.
However, the combination does not teach a dielectric module having a tuning channel in the first space where the coupling tuning element is movably inserted in the channel.

It would have been considered obvious to one of ordinary skill in the art to have modified the combination of Piirainen/Rosenberg/Abdulnour to have dielectric inserts in the various portions of the filter including the first space to replace the air such as taught by Alford, because it would have provided the advantageous benefit of allowing reducing/optimizing the filter size such as taught by Alford (e.g. see [0007]). As a consequence of the inserts filling the cavity, it would have been further obvious to one of ordinary skill in the art to have provided channels in the inserts to allow for the tuning elements to remain movable in the filter (i.e. movable in the channels) such that the tuning elements would continue to have their intended purpose of adjustable tuning, and as an obvious consequence of the structure resulting in the same elements as the claimed invention the inserts having the channels for the tuning elements can be considered dielectric modules.
 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piirainen (US 5,418,509) in view of Rosenberg et al. (US 7,786,828) and Abdulnour (US 2002/0041221) as applied to claims 1, 2, and 9 above, and further in view of Niiranen (US 2017/0084977).
The combination of Piirainen, Rosenberg, and Abdulnour teaches a filter as described above.
However, the combination does not teach coupling segments between the resonators.

It would have been considered obvious to one of ordinary skill in the art to have modified the combination of Piirainen/Rosenberg/Abdulnour to have coupling segments between the adjacent resonators such as taught by Niiranen, because it would have provided the advantageous benefit of increasing the bandwidth of the filter such as taught by Niiranen (see [0023]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Piirainen (US 5,418,509) in view of Rosenberg et al. (US 7,786,828) and Abdulnour (US 2002/0041221) as applied to claim 22 above, and further in view of Shi (CN202333082 cited by applicant) and Hancock  et al. (US 2014/0319382).
The combination of Piirainen, Rosenberg, and Abdulnour teaches a filter as described above.
However, the combination does not teach the coupling tuning dielectric element is a rod of polyetheretherketone.
Shi (Fig. 2 and the abstract) teaches a tuning screw having a ceramic rod (2) and metal locking head.
Hancock provides the general teaching that ceramic and polyetheretherketone are alternative dielectric materials for microwave devices (e.g. see [0068]).
It would have been considered obvious to one of ordinary skill in the art to have modified the combination of Piirainen/Rosenberg/Abdulnour to have the dielectric tuning 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843